Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claim 23 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 24, the variable R is undefined. For purposes of examination, R will be presumed to be an organic group or hydrogen atom. 
 Claim 25 is indefinite because it depends from claim 24 and does not remedy the deficiency. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “having 2 to 16. . .carbon atoms”, and the claim also recites “6 to 14 or 6 to 12 carbon atoms” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly, claim 28 recites the broad recitation “having 6 to 32 carbon atoms”, and the claim also recites “6 to 22 carbon atoms or 6 to 14 carbon atoms” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 27 depends from itself, which a claim cannot do. For purposes of examination, the Office assumes that claim 27 depends from claim 22

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-28, 30 and 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Emmons et al (US 4079028 A).


Emmons discloses the polyurethane reaction product of a polyfunctional compound containing at least three hydroxyl groups, a difunctional diisocyanate, a difunctional diol, and a monofunctional monol [col 6 line 15 et seq, Table 9]. These reaction products will include a complex mixture [col 6 line 15 et seq] which will include the claimed branched polymer (a) as well as the linear polymer of (b). Emmons discloses the reaction product of an ethoxylated or propoxylated trimethylolpropane (i.e. trimethanolpropane in the claimed language), PEG-7400 (i.e. claimed (EO)x wherein x is about 168), an aliphatic diisocyanate 4,4'-methylenebis (isocyanatocyclohexane) [Table 9, Table 1 footnote 3], and an alkyl or alkaryl polyethylene oxide monol [col 24 lines 20-39 and Table 9] wherein the alkyl or alkaryl group contains C18H37 aliphatic group or t-octylphenol group (14 carbon atoms) [Table 9, Examples 166-170]. Specific examples of the trimethylolpropane propane (TMP) adduct include TMP.EO66 [Table 9], TMP.PO8, TMP.PO3 and others that read on the claimed M and (A1O) and (A2O) [Tables 9, 12, 15; For instance Ex No. 159 and 162]. Furthermore, the general disclosure indicates that the polyether components that prepare the polyurethane each have a molecular weight preferably 3000-20,000 [col 7 lines 6-10]. The claimed linking L groups will be aliphatic groups comprising urethane groups. Regarding claims 26-27, the alkyl polyether alcohols may include lauryl alcohol/ethylene oxide [col 9 lines 54-59] which reads on dodecyl, and other examples include C8H17 [Table 9] which reads on claimed R1 and R2 as octyl. The polymers are used as thickeners in aqueous systems [abstract]. The mono-ol compounds may include octylphenol ethylene oxide adducts as well as other alkylaryl groups [col 9 lines 55-60, Table 9].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al (US 4079028 A).
Regarding claim 31, the aqueous thickener compositions include 0.1 to 10wt% of the polymeric thickeners [claim 1]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claim 32, the polymeric thickener may be combined with an organic solvent as a softening agent [col 12 lines 24-26]. 
Regarding claim 33, the viscosity of several 3wt% solution of the polymeric thickeners in water have viscosity ranging from 435 to 600 cps (=cP) [Table 16].


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al (US 4079028 A) in view of Li et al (US 20090088516 A1).
Emmons does not disclose the claimed phenol compounds, but does disclose that the mono-ol includes alcohols such as dodecanol [col 9 lines 49], and that the reaction product polymer is used as thickeners in aqueous systems [abstract].
Li discloses a latex paint composition comprising a viscosity stabilizing compound [abstract] wherein the stabilizer has the structure ABLBA wherein A is a hydrophobic group, B is a hydrophilic group comprising polyethylene oxide, and L is a linking group comprising diisocyanate [0007] wherein the group A includes dodecanol and other aliphatic alcohols as well as tristyrylphenol [0007]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the tristyrylphenol of the claims in the composition of Emmons because Li teaches that the claimed tristyrylphenol and the dodecanol of Emmons are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766